TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                           JUDGMENT RENDERED JUNE 6, 2019



                                      NO. 03-18-00818-CV


                                         A. C., Appellant

                                                v.

               Texas Department of Family and Protective Services, Appellee




     APPEAL FROM THE 340TH DISTRICT COURT OF TOM GREEN COUNTY
              BEFORE JUSTICES GOODWIN, BAKER, TRIANA
               AFFIRMED -- OPINION BY JUSTICE TRIANA




This is an appeal from the judgment signed by the trial court on November 21, 2018. Having

reviewed the record and the parties’ arguments, the Court holds that there was no reversible error

in the trial court’s judgment. Therefore, the Court affirms the trial court’s judgment. Because

appellant is indigent and unable to pay costs, no adjudication of costs is made.